On order of the Chief Justice, the separate motions of (1) Life Skills Center of Pontiac, Inc., and edtec central, LLC, (2) Michigan Education Association and Michigan Parent Teacher Association, (3) Brady Center to Prevent Gun Violence, and (4)
*301City of Ann Arbor to file briefs amicus curiae are GRANTED. The amicus briefs submitted by those entities are accepted for filing. On further order of the Chief Justice, the motion to allow out-of-state attorney Paul B. Carberry to temporarily appear and practice is GRANTED.